The Evidence being clear that Sale had said he would not sell them as Slaves, and told Plaintiff to when they were fold, the Court directed the Jury to find Defendant Costs.
N. B. In Aggravation of Damages, had they found for the Plaintiff, Mr. Thacker said: “Oliver by selling these Boys for Slaves exposed himself to a Writ of Replevin,* upon which if Sheriff returns ‘They are Esloigned,’ there shall go a Capias in Withernam,† and his own Body shall be subjected to Confinement till they are produced.”

 Homine replegiando. Vid. F. N. B. 66. New Nat. B. 151, 152.


 If this is returned non est invent., a Capias shall issue against the Defendant’s Goods and Effects.